DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Reasons for Allowance
The prior art of record (in particular, Elgamal et al.(USPubN 2021/0064884)) does not disclose, with respect to claim 1, output the compressed output data to a data processing apparatus that detects an object that exists in the monitoring target range by using the output data; and set a compression ratio used by the controller for compressing the output data, on the basis of an accuracy information that indicates a relationship between a compression ratio at which the output data is compressed and a detection accuracy of the object detected by the data processing apparatus by using the output data compressed at the compression ratio, wherein the accuracy information includes: a first information that indicates a relationship between a compression ratio at which a first data part of the output data relating to a first object located at a first position is compressed and a detection accuracy of the first object detected by the data processing apparatus by using the first data part compressed at the compression ratio; and AMENDMENT UNDER 37 C.F.R. § 1.111 Attorney Docket No.: Q260041 a second information that indicates a relationship between a compression ratio at which a second data part of the output data relating to a second object located at a second position, which is different from the first position, and a detection accuracy of the second object detected by the data processing apparatus by using the second data part compressed at the compression ratio, and the controller is programmed to separately set the compression ratio used for the first data part in the compression process and the compression ratio used for the second data part in the compression process, on the basis of the accuracy information as claimed.  Rather, Elgamal et al. discloses a system can obtain a labelled data set, including historic video data and labelled events. The system can divide the labelled data set into a historic training/testing data sets. The system can determine, using the historic training data set, a plurality of different parameter configurations to be used by a video encoder to encode a video that includes a plurality of video frames. Each parameter configuration can include a group of pictures (“GOP”) size and a scenecut threshold. The system can calculate an accuracy of event detection (“ACC”) and a filtering rate (“FR”) for each parameter configuration. The system can calculate, for each parameter configuration of the plurality of different parameter configurations, a harmonic mean between the ACC and the FR. The system can then select a best parameter configuration of the plurality of different parameter configurations based upon the parameter configuration that has the highest harmonic mean.  The same reasoning applies to claims 10 and 12 mutatis mutandis.  Accordingly, claims 1, 2, 4-7, 10 and 12 are allowed.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNGHYOUN PARK whose telephone number is (571)270-1333.  The examiner can normally be reached on Mon - Thur 9 am - 4 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Q. Tran can be reached on (571)272-7382.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUNGHYOUN PARK/Examiner, Art Unit 2484